DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean F. Mellino on April 27, 2021

The application has been amended as follows: 

IN THE CLAIMS

Claims 14-18 are cancelled.

Replace claim 2 with the following: The method of claim 1 [[2]], further comprising: 
after sealing the heat exchanger, while the heat exchanger remains permanently secured in the borehole, cutting the heat exchanger above an uppermost one of the at least one seal to produce at least one above-seal cut portion of the heat exchanger; 
after cutting the heat exchanger, removing each above-seal cut portion of the heat exchanger; 
the method further comprising-excavating the portion of the site immediately surrounding the borehole; 
wherein excavating the portion of the site immediately surrounding the borehole is above a lowermost of the notional subgrade depth; and 
after excavating the portion of the site immediately surrounding the borehole, removing the seals for connection of the heat exchanger to supply/return conduits.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The claims are allowable over the closest prior art “herein Kim et al., Korean Patent No. KR 10-1525431 (hereinafter Kim)”, for the following reasons:

Kim discloses a method of installing a geothermal heat exchanger. The method includes boring a borehole to a target depth, inserting a geothermal heat exchanger into the borehole to a desired heat exchanger depth, after inserting the heat exchanger into the borehole permanently securing the heat exchanger in the borehole such that the heat exchanger has a closed distal end, an open proximal end, a fluid path between the closed distal end an open proximal end, and installation fluid disposed in the at least one fluid path. After the heat exchanger is inserted into the borehole, the heat exchanger is removed from the borehole, cut into upper and lower heat exchange pipes, and a compression sponge is inserted into the lower heat exchange pipe as a temporary seal. The compression sponge is installed to prevent foreign matter from entering the heat exchange pipe during excavation.
Kim does not disclose after permanently securing the heat exchanger in the borehole and before cutting the heat exchanger, temporarily sealing the heat exchanger between the closed distal end and the open proximal end, as Kim requires removal of the heat exchanger from the borehole, for cutting the heat exchanger and inserting the compression sponge.

Kim fails to suggest alone, or in combination, the limitations of “after permanently securing the heat exchanger in the borehole, before cutting the heat exchanger and while the heat exchanger remains permanently secured in the borehole,...temporarily sealing the heat exchanger between the closed distal end and the open proximal end” as recited in claim 1.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676